Case 8:17-cV-01346-WF.]-.]SS Document 141 Filed 01/24/19 Page 1 of 4 Page|D 2940
i;~`ii_§.~'."£§

ha

BZS’J,S.H 254 F:’i 121 29

UNITED STATES DISTRICT C()URT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

STEVEN J. KANIADAKIS

Plaintiff,
v. CIVIL ACTION NO: 8:17-cv-1346~T-l7~JSS

SALESFORCE.COM, INC.,

Defendant.

MOTION FOR STAY ON PROCEEDINGS

Plaintiff respectfully requests Court to allow a stay of proceedings in this case.

Plaintiff, Dr. Steven J. Kaniadakis, feels that he has been effectively abandoned or left in the

lurch by his attorney, Mr. Thomas Stanton.

Plaintiff’s current legal counsel, Mr. Thomas Stanton, has in his control and possession of all
supplemental documents for discovery as Well as pending documents to be produced to

Defendant prepared for Bates identification and for sending to Defendant.

I am continued rely on and continuing to relay upon Plaintiff counsel’s assistance, Mr.
Thomas Stanton. However, certain counsels’ representations, perhaps counsel’s

misrepresentations, have been apparently proffered to His Honor in recent past telephonic

Page 1 0f4

Case 8:17-cV-01346-WF.]-.]SS Document 141 Filed 01/24/19 Page 2 of 4 Page|D 2941

hearing and at the most recent telephonic hearing date of Friday, January 18, 2018, and with

counsel’s hearing brief.

For instance, Plaintiff, Dr. Steven J. Kaniadakis, prepared his interrogatories as requested by
counsel before the January 18, 2018 hearing, at an earlier date. However, Plaintiff Dr.
Kaniadakis’ interrogatory “answers” were not previously supplied or addressed at the hearing
by and through Plaintiff’s counsel. See attached, EXHIBIT 1. For example, Plaintiff believes
that certain misrepresentations were proffered by counsel and defense counsel’s January l7,
2019 hearing brief, which it supplied to His Honor. Plaintiff’s counsel has relayed upon for
his assistance to answer the legal basis interrogatories, especially with Defendant’s
interrogatory number one (l), legal theory. Counsel requested more time, when Plaintiff
intended to move forward. Counsel proffered that Plaintiff did not supply “any” discovery to
Defendant and this discovery is a subject Plaintiff prays will be addressed very soon in a
hearing brief and prays to be heard at another hearing. It appears that counsel is attempting to
shovel the truth under the rug, along with Plaintiff’s continued interests to seek his rights to

justice. Counsel is relying upon Plaintiff’s good nature. But, enough is enough.

Plaintiff submits that just as Defendant’s position was that there was no need to turn to the
specifications, defense counsel now goes on to send its letter to This Court in effect pre-
empting claims construction hearing by abbreviating or mischaracterizing the patent claims
as only an interactive command graphic and to make assertions about prior art. While at the
Motion to Dismiss (“MTD”) hearing Plaintiff’s counsel outlined basically said the inventive

concept or inventive steps. Defendant cannot “cut out” the other inventive step(s) from the

Page 2 of 4

Case 8:17-cV-01346-WF.]-.]SS Document 141 Filed 01/24/19 Page 3 of 4 Page|D 2942

claims. This is certainly not the time or place to take another shot at the merits of this case,

because His Honor has ruled at the MTD hearing

Plaintiff Dr. Steven J. Kaniadakis intends to comply with His Honor’s Order to the best of his
ability and his knowledge by Friday, January 25, 2019, however, by and through his attorney,

Mr. Thomas Stanton.
Mr. Thomas Stanton has stated that he is intending to soon withdraw as Plaintiff’s counsel.

Attached as EXHIBIT 2 is a letter which was purportedly sent to defense counsel, among
Plaintiff’s concerns which have been Plaintiff’s concerns which yet to be addressed to His

Honor, even prior to this letter and this above titled Motion to His Honor today.

1. Plaintiff requests His Honor to arrange an in camera hearing on this above titled
Motion.

2. Plaintiff requests His Honor to arrange a hearing concerning issues as purported to
His Honor by defense counsel’s hearing brief and Plaintiff’s concerns about
discovery and related matters. Opposed to expending more time awaiting Defendant

to meet and confer, Plaintiff requests a hearing be arranged between the parties.

Although Plaintiff’s attorney claims that has not been able to meet and confer with defense.
Plaintiff will update His Honor on matters about any update on his request for a hearing on
all matters and on defense counsel’s ability to meet any sooner on the Plaintiff’s further

seekin discovery fi/ ' D fend n s side. Defense counsel found time to file its paper.

Page 3 of 4

 

Case 8:17-cV-01346-WF.]-.]SS Document 141 Filed 01/24/19 Page 4 of 4 Page|D 2943

CERTIFICATE OF SERVICE:
I HEREBY CERTIFY THAT on JANUARY 24, 2019, I filed the foregoing Motion with the Clerk of
Court by hand and that this will be electronically filed the foregoing using the
Management/Electronic Case Filing system (“CM/ECF”) which will be sent a Notice of Electronic
Filings to the following CM/ECF Defendant of foregoing captioned to each of the following on the

same business date, should This Court enter this in the record from chambers as ordered:

Defendant’s counsel;

Manuel Kushner, Esq.
Florida Bar No. 330957
ARNOLD & PORTER KAYE SCHOLER, LLP
Phillips Point, East Tower

Suite 1000

West Palm Beach, FL 33401-6152
Tel.: 561 -802-3230

Fax: 561-802-3217

e-mail: Manucl.kushncr(‘!i‘aiks.c<)m

 

Jef`f`rey A. Miller (Substituted counsel) . § k Q`\/'l/L( dial
Phon€! 1-650-319-4538 t

 

sc. Peiersi`>’urg, FL 33712-5554
Telephone: 727~871-9999

Page 4 of 4

